NEIGHBORS, Justice,
dissenting:
I respectfully dissent. I agree with the majority that the threshold question in this case is whether the Aurora officers were legally and factually under the control and supervision of agents from the Intelligence *247Division of the Lakewood Department of Public Safety (LDPS) while they were monitoring the wiretap. See United States v. Lyons, 507 F.Supp. 551 (D.Md.1981), aff'd, 695 F.2d 802 (4th Cir.1982); C. Fishman, Wiretapping and Eavesdropping sec. 47 (Supp.1983). However, I strongly disagree with the majority’s characterization of the evidence and the application of the test to that evidence.
The proper analysis of the issue presented in this case begins with an examination of the pertinent statute. Section 16 — 15— 102(5)(d), 8 C.R.S. (1973), states:
(5) Each order authorizing or approving wiretapping or eavesdropping shall specify:



(d) The identity of the agency authorized to intercept the communications, and of the person authorizing the application ....
The majority notes that the application submitted by the district attorney indicated that Aurora police officers would provide assistance. At 246. However, the wiretap order issued by the trial court is narrowly drawn and states in part: “That the agency authorized to intercept such communications shall be the Intelligence Division of the Lakewood Department of Public Safety....” The order complies with the statute and limits the monitoring and interception of telephone calls not just to the Lakewood Department of Public Safety, but to the Intelligence Division of that law enforcement agency. Therefore, I conclude that the monitoring and interception by the Aurora officers clearly violated the wiretap order, unless there is a factual basis to conclude that the Aurora officers were under the legal supervision and control of the LDPS.
The judge who issued the authorization for the monitoring and interception of communications was also the judge who heard the evidence on the motion to suppress. He found that his order had been violated. The evidence he considered included the testimony of Agent Meyer from the LDPS who stated that he and Agent Keller were “more or less” the case agents involved in the investigation and “more or less” supervised the wiretap operation. Agent Meyer also testified that the unnamed six to eight Aurora officers involved in the monitoring and interception of telephone calls “primarily” reported to him or Agent Keller.1 The record is barren of the terms and conditions of any agreement or understanding between the Aurora Police Department and the LDPS as to the investigation. Nothing in the record suggests that, as a matter of fact or law, the Aurora officers were under the legal supervision and control of the LDPS. Yet, that is precisely what the court holds. The majority states that “[a]ll of the officers who intercepted calls on the Ingram/Hinshaw line were under direct supervision and control of LDPS.” At 246. This conclusion represents ill-advised fact-finding by an appellate court. We have repeatedly held that we are bound by the trial court’s findings of fact when they are supported by adequate evidence in the record. See People v. Fish, 660 P.2d 505, 509 (Colo.1983) (and cases cited therein).2
To the extent the majority relies on Lyons, 507 F.Supp. 551, to support its hold*248ing that there was no violation of the trial court’s wiretap order, that reliance is misplaced. In Lyons, the order for wiretapping specified that it was to be executed by special agents of the Drug Enforcement Administration (DEA). DEA agents are federal law enforcement officers, whereas most of the monitoring team members were Washington, D.C. Metropolitan Police Department officers, who had both been formally assigned to and were members of the DEA task force. The task force operated under the direct supervision of a special agent in charge of the DEA’s Washington, D.C. field office. The defendants in Lyons argued that the interception of the telephone calls by the Washington police officers required suppression because (1) the conversations were unlawfully intercepted, and (2) monitoring by the D.C. officers violated the terms of the court order. The district court rejected both arguments, finding that the Metropolitan officers were legally and factually under the control of the named federal agents. Thus, the court concluded that the order had not been violated and found that: (1) The issuing judge was aware of the Metropolitan officers’ participation in the investigation; (2) a contract existed between the DEA and Metropolitan officers which placed the Metropolitan officers under the supervision of the DEA and subjected the officers to the Federal Tort Claims Act; (3) the investigation was supervised by DEA officers; and (4) while Metropolitan officers monitored the conversations, DEA agents were also present at the listening post. Id. at 560-61.
The other two cases cited by the majority are not only distinguishable, but suggest a contrary result. In State v. Earle, 444 So.2d 84 (Fla.D.Ct.App.), cause dismissed, 449 So.2d 264 (Fla.1984), the wiretap orders authorized “[T]he State Attorney ... and her sworn Investigators thereof ...” to intercept wire communications. Id. at 85 n. 2. The trial court suppressed the evidence obtained through the wiretaps on the grounds that City of Miami police officers who applied for the order and participated in the interceptions were not properly authorized special investigators of the state attorney because of what the appellate court characterized as “highly technical” defects in their bonds and oaths. The district court of appeals reversed. The appellate court held that even if the trial court’s findings were correct, the issuing magistrate was aware of the Miami officers’ participation in the wiretap and they were under the supervision of persons who were “duly constituted” state attorney’s investigators. Earle, 444 So.2d at 85. In People v. Losinno, 38 N.Y.2d 316, 379 N.Y.S.2d 777, 342 N.E.2d 556 (N.Y.App.1975), the wiretap order issued by the trial court permitted the district attorney “ ‘or any other person or persons expressly designated by [him]’ to conduct the wiretap.” Id. The principle to be learned from Lyons, Earle, and Losinno is that either the evidence must establish legal control over officers executing the wiretap order by the agency to whom the warrant was directed or the wiretap order must authorize the named agency to designate persons to assist it in monitoring and intercepting wire communications. In this case, the judge who issued the order could have granted the LDPS authority to designate officers from the Aurora Police Department to assist them in executing the order. However, he did not do so.
The holding of the majority will have far-reaching adverse consequences. There is nothing in the court’s opinion which prohibits personnel from the agency to whom a wiretap order is issued from enlisting the aid of any person to assist in executing the order. This is contrary to the congressional intent requiring specification of the agency to whom the order is issued so that responsibility for a wiretap will be fixed. At 246. Because of the intrusive nature of electronic surveillance, the strict construction of the statutory scheme which is required should not be diluted by the questionable application of agency law principles in the context of appellate review of a factual determination.
I would affirm the trial court’s suppression ruling.
I am authorized to say that QUINN, J., joins me in the dissent.

. The record reflects the following testimony given by Agent Meyer in response to questions by the district attorney:
"Q And in what capacity did you participate in that investigation?
"A I was more or less the case agent along with Agent Keller reference this investigation.



“Q With specific reference to the listening post that was set up to monitor the telephone conversations on May 14, 1982, and through June 10, 1982, what were your assigned duties?
"A My assigned duties, along with Agent Keller, were more or less to supervise the operation of that particular Title III.



"Q And to whom did each of those six to eight people report for their instructions and designation of duties?
"A Primarily to myself or Agent Keller.”


. At the very least, this case should be remanded to the trial court to make further findings of fact and conclusions of law in light of the control and supervision standard adopted by the court.